Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendment filed on 5/27/2022.
Claims 1-21 are pending in this Office Action. Claims 19-21 are withdrawn from consideration. Claims 1, 8, 17, and 19, 21 are independent claims.

Information Disclosure Statement
The Information Disclosure Statement(s) received on 12/6/2020, 8/9/2019 is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Election/Restrictions
The response to election/restriction filed on 4/1/2022 has been received and entered. A formal response was received on 5/27/2022, where Group I (claims 1-18) was elected for prosecution. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the received query", “does not the match instance data”.  There is insufficient antecedent basis for this limitation in the claim. It appears that “the match instance data” should be “match the instance data”. Claims 8, 17, recited similar limitation and are rejected for the same reason.
Claims 1, 8 recites “at least one search term in the query”, it unclear whether “at least one search term” is the same or different from “the at least one search term” previously cited.
Claim 2 recites the limitation "the relaxed matches".  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 8, 11 recites the limitation "the data stores".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmaner et al. (US 2013/0246392, hereinafter Farmaner) in view of Podgorny et al. (US 11,263,277, hereinafter Podgorny).

As to Claim 1, Farmaner discloses A non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, cause a computer device to execute a method of query relaxation (Fig. 4, Para. 0114, The Server comprising a processing unit coupled with a memory element, and having instructions encoded thereon, further comprises a Natural Language Understanding Unit (NLU), a Conversation Processing Unit, a Command Processing Unit, …), the method comprising: 
receiving a query from a conversational system; identifying at least one search term in the query (Fig. 1, Para. 0101, a system that enables searching for content & information through Conversational Interaction, receiving a user inputs a command, textually or by voice, entails performing natural language analysis of the input command and natural language text contains at least one search term. see also Podgorny, Fig. 1, item 100); 
outputting instance data to the conversational system in response to determining that the instance data in a data store matches the at least one search term in the query (Fig. 1, Para. 0101, present search result); 
outputting, by the computer device, the received query to an external domain-specific knowledge source in response to determining that the at least one search term does not the match instance data in the data store; receiving, by the computer device, relaxed data matches from the external domain-specific knowledge source that are semantically related to at least one search term in the query based on a plurality of criteria (Fig. 1, Para. 0098, 0101, 0104-0106, 0129, 0135, The relaxation step takes place if no results are returned and a search is then performed based on broader, more generic criteria than that input by the user. Relaxing further comprises, when an exact result is not found, relaxing or broadening the input search criteria automatically, and where appropriate, obtaining a result. Preferably, embodiments disclosed allow for relaxing the criteria automatically where appropriate, in order to get an approximate result when an exact answer/result is not found. Preferably, embodiments include disambiguating addresses and locations where there are conflicts and intelligently understanding relationships within addresses. In the case, the user's choices will return no results, the relaxation occurs automatically wherein the system determines which criteria to relax and still obtain contextually relevant results. Relaxation rules are defined in content where appropriate. Preferred embodiments include a plurality of sub-systems interconnected with/to each other, and each specializing in a particular domain. Thus, many Agents/Systems with a domain of expertise can be queried by a single user input, and return a confidence level for the individual Agent's ability to handle the input.);
generating, by the computer device, a response to the query based on contextual information and structural information (Para. 0021, 0065, 0104, After relaxing the criteria, a search is performed and the system returns new search results, comprises contextual relevance of returned response to user input. Additionally, the encoded instructions cause the system to create a hierarchical structure for allowing matching to more and more general ancestors. Additionally and alternatively, Natural Language Processing further comprises automatic conversion of a string in a natural language to a structured form which provides a basis for determining meaning (semantics).).
Farmaner does not explicitly disclose relaxed data matches from the external domain-specific knowledge source that are semantically related.
Podgorny discloses relaxed data matches from the external domain-specific knowledge source that are semantically related (col. 3, lines 7-10, lines 45-50, col. 5, lines 44-50, col. 11, lines 3-9, substitute domain-specific words for the actual words used in a query, a search query, using the proper domain-specific words, is much more likely to return an answer relevant to the use. Alternative terms are words that replace or are substituted for the query words, the alternative terms are not only synonyms of the corresponding replaced query words, but may also include semantically related words. A semantically related word is a word within a pre-determined distance of a query word on a selected semantic graph data model, the query words are compared to the selected data model using the alternative term generator to find alternative terms. An alternative term is selected from the selected data model if the semantic relationship (semantic similarity) between a query word and a candidate alternative term in the semantic graph data model exceeds a threshold value, searches in a domain-specific context through the generation and use of semantic graph data models. A domain-specific context may be a particular area of knowledge).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farmaner with the teachings of Podgorny to select alternative term from the selected data model based on the semantic relationship  in the semantic graphic data model to replace or substitute the query words to return more relevant results when the search terms do not correspond to domain-specific words (Fig. 2, col. 11, lines 3-9).

As to Claim 2, Farmaner as modified discloses The non-transitory computer readable storage according to claim 1, wherein the relaxed matches are semantically-related terms received by the computer device based on structural information obtained from the external domain-specific knowledge source, the contextual information obtained from the query, and information content of the query (Para. 0104, 0129; Podgorny Abstract, col. 3, lines 6-16, col. 4, lines 5-17).

As to Claim 3, Farmaner as modified discloses The non-transitory computer readable storage medium according to claim 1, wherein the external domain-specific knowledge source includes data in a form of at least one of taxonomies, ontologies, or semantic networks (Para. 0046-0047, 0066, 0069; Podgorny col. 1, lines 37-67, col. 15, lines 44-52).

As to Claim 4, Farmaner as modified discloses The non-transitory computer readable storage medium according to claim 1, further comprising indexing data values stored in the data store with the instance data (Podgorny col. 15, lines 3-8).

As to Claim 5, Farmaner as modified discloses The non-transitory computer readable storage medium according to claim 1, further comprising ingesting the external domain-specific knowledge source into a graphic database (Podgorny col. 1, lines 37-67).

As to Claim 6, Farmaner as modified discloses The non-transitory computer readable storage medium according to claim 1, wherein the external domain-specific knowledge source is grouped in terms of concept, relation, and description (Podgorny col. 16, lines 32-40, col. 17, lines 20-32).

As to Claim 7, Farmaner as modified discloses The non-transitory computer readable storage medium according to claim 1, wherein the instance data includes variations of semantically-related data obtained from the data stores (Podgorny col. 7, lines 24-49).

As to claim 17, recites “a computer implemented method” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claim 18, recites “a computer implemented method” with similar limitations to claim 2 and is therefore rejected for the same reasons as discussed above.

Claim(s) 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podgorny et al. (US 11,263,277, hereinafter Podgorny) in view of Chang et al. (US 2020/0004873, hereinafter Chang),

As to Claim 8, Podgorny discloses A system configured to perform query relaxation, comprising: 
a plurality of data stores (Figs. 1-2, col. 16, lines 17-25, domain-specific databases); 
a translation index configured to: 
receive a query output from a conversational system (Abstract, Fig. 1, col. 15-32-43, receiving a new query from a user device, the query includes natural language text, such as Domain specific semantic search, social question answering (SQA), in-product navigation and conversational user interfaces is used for query);
 provide instance data indexing to data values stored in the plurality of data stores and to semantically related terms (col. 15, lines 3-24, the synonyms, at index time, are based of field types. Each time the indexer encounters a token in the synonym file the indexer adds the appropriate response, the filed type may have the synonym file referenced); 
identify at least one search term in the query; and output an instance data to the conversational system when the data in the data stores matches the at least one search term in the query (col. 1, lines 11-13, col. 6, lines 42-44, col. 11, lines 16-20, A query in the form of one or more keywords may be input into the search engine, and query results are returned. Results are the output of the search engine and Results include both exact matches between terms in the query and terms in the document store); and 
an external domain-specific knowledge index configured to: 
receive the query from the translation index when there is no match in the data stores of the at least one search term; output the received query to an external domain-specific knowledge source, and receive from the external domain-specific knowledge source relaxed data semantically related to at least one search term in the query in which the relaxed data is based on contextual information and structural information associated with the query, wherein the system generates a response to the query based on contextual information and structural information (Figs. 3, 6, col. 4, lines 18-31, 56-67, col. 5, lines 44-50, col. 11, lines 3-9, col. 16, lines 6-16, the search engine could not find words in the domain specific database that correspond exactly to the words used in the query, using a semantic graph data model to serve as a basis for determining alternative search terms before the query is executed. The alternative terms used are generated from the semantic graph data model according to rules and policies pre-programmed into domain-specific terms. Substitute domain-specific words for the actual words used in a query, the domain-specific words are not only synonyms of the corresponding replaced query words, but may also include semantically related words. A semantically related word is a word within a pre-determined distance of a query word on a selected semantic graph data model, the query words are compared to the selected data model using the alternative term generator to find alternative terms, e.g. domain-specific words. An alternative term is selected from the selected data model if the semantic relationship (semantic similarity) between a query word and a candidate alternative term in the semantic graph data model exceeds a threshold value, searches in a domain-specific context through the generation and use of semantic graph data models. The semantic relationship model is used for query extension and for matching search queries to the user and domain specific content.).
Podgorny does not explicitly disclose translation index.
Chang discloses translation index (Figs. 5, 10, Abstract, Para. 0027, The answer suggestion lookahead index references a mapping between a plurality of groups of semantically equivalent terms and a respective link to specific content of the collection of documents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Podgorny with the teachings of Chang to locating a semantically equivalent term of a term/link pair of the plurality of term/link pairs, the semantically equivalent term being located based a semantic equivalence to the user query string to improve the generalized task of natural language question answering (Chang Para. 0005).

As to Claim 9, Podgorny as modified discloses The system according to claim 8, wherein the external domain-specific knowledge source includes data in a form of one or more of taxonomies, ontologies, or semantic networks (Podgorny col. 1, lines 37-67, col. 15, lines 44-52).

As to Claim 10, Podgorny as modified discloses The system according to claim 8, further comprising a graphic database into which the external domain-specific knowledge source is ingested (Podgorny col. 1, lines 37-67).

As to Claim 11, Podgorny as modified discloses The system according to claim 8, wherein the instance data includes variations of semantically-related data obtained from the data stores (Podgorny col. 7, lines 24-49).

As to Claim 12, Podgorny as modified discloses The system according to claim 8, wherein the external domain-specific knowledge index is further configured to process relaxed data received from the external domain-specific knowledge source to determine one or more instance-concept frequencies in the external knowledge source and to determine one or more deep hierarchies in the external knowledge source (col. 16, lines 32-40, col. 20, lines 45-59; see also Chang Para. 0029, 0038-0040).

As to Claim 13, Podgorny as modified discloses The system according to claim 12, wherein the external domain-specific knowledge source is instance-concept frequency populated (Chang Para. 0029, 0038-0040).

As to Claim 14, Podgorny as modified discloses The system according to claim 8, wherein the translation index is further configured to parse entities and intents in the query received from the conversational system (col. 10, lines 20-67; see also Chang Para. 0085,0095).

As to Claim 15, Podgorny as modified discloses The system according to claim 8, further wherein the configured to determine concepts, relationships, and descriptions of the external domain-specific knowledge source (Podgorny col. 16, lines 32-40, col. 17, lines 20-32).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podgorny in view of Chang as applied to claim 15 above, and further in view of McInnes et al. (“U-path: An undirected path-based measure of semantic similarity”, AMIA Annu Symp Proc. 2014, Nov 14, page 882-891, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4419983/, hereinafter McInnes) and Sweeney et al. (US 2013/0007124, hereinafter Sweeney).

As to Claim 16, Podgorny as modified discloses The system according to claim 15, and McInnes further configured to determine an hyponymy relation (isA) between classes and subclasses of the structural information, wherein the similarity is calculated according to: 

    PNG
    media_image1.png
    150
    274
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    204
    334
    media_image2.png
    Greyscale


where: IC is the Information Content, IDI is a distance between instance concept cl and related concept c2, and wi is the weight of the ith relationship from cl to c2.
McInnes discloses a method using undirected paths to determine the degree of semantic similarity between two concepts in a dense taxonomy with multiple inheritance. Similarity measures quantify the degree to which two concepts are similar based on their taxonomical proximity through the type-of (or is-a) relationships that exist between them. This is often referred to as a hyponym relationship where one term’s ancestral pedigree is included within that of another term. The path passing through a common descendant would link the two concepts (see page 882). Information content (IC) measures the specificity of a concept in a hierarchy. IC is formally defined as the negative log of the probability of a concept (c) as shown in Equation 6.

    PNG
    media_image3.png
    58
    601
    media_image3.png
    Greyscale

The probability of a concept is determined by summing the probability of the concept (P(c)) occurring in some text plus the probability its descendants (P(d)) occurring in some text as shown in Equation 7 (see page 884)

    PNG
    media_image4.png
    70
    608
    media_image4.png
    Greyscale

the similarity between two concepts by taking the quotient between twice the IC of the concepts’ LCS and the sum of the IC of the two concepts as seen in Equation 10 (see page 885).


    PNG
    media_image5.png
    77
    611
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Podgorny with the teachings of McInnes to quantify the degree to which two concepts are similar based on their taxonomical proximity through the type of (is -a) relationships that exist between them (McInnes page 882).
	In addition, Sweeney discloses An edge in the directed graph may represent any of different types of relationships between the concepts associated with the two nodes that the edge connects. For instance, the relationship represented by an edge in a semantic network may be a "defined-by" relationship or an "is-a" relationship. A relevance measure may be computed based at least in part on the structure of the graph that represents the semantic network containing the concept to be scored and the active concept. Concept scores may be calculated based at least in part on the structure of the semantic network comprising the concepts. The score, e.g. relevance measure between concepts, may depend on any of numerous aspects of the structure of the semantic network including any weights associated with edges in a path between the active concept and the particular concept. A weight may be assigned to an edge in a semantic network, the weight assigned to an edge may be computed based on a measure of traversing an edge depend on the type of the edge. The generation certainty of the candidate "massage recliner" may be calculated as a product of the weights associated with edges in the path from the active concept "recliner" to the synthesized concept "massage recliner” (Para. 0115, 0117, 0120-124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Podgorny with the teachings of Sweeney to associate weights with edges in a path between the active concept and the particular concept such that the structure of a graph representing the semantic network with one or multiple paths between the active concept and a concept to be scored for similarity (Sweeney Para. 0117).




Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        7/6/2022